Citation Nr: 1230969	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  04-41 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for squamous cell carcinoma, left tonsil, due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to December 1974 and from October 1976 to October 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2004 decision by the RO.  In March 2010 and August 2011, the Board remanded the matter to the Appeals Management Center (AMC) in Washington, DC, for additional development.  After taking further action, the AMC confirmed and continued the prior denial and returned the case to the Board.

For the reasons set forth below, the matter on appeal is again being REMANDED to the RO, via the AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

Although the additional delay is regrettable, the Board finds it necessary to again remand the Veteran's claim in order to ensure that there is a complete record upon which to decide the claim, and that he is afforded every possible consideration.
 
The Veteran contends that he developed squamous cell carcinoma of the left tonsil as a result of exposure to herbicides during service.  His primarily allegation is that he was exposed to herbicides onboard the U.S.S. Chara, in an incident involving a punctured 55-gallon drum.  With regard to that allegation, VA has completed all possible development.

However, in May 2003, the Veteran provided evidence pertaining to a possible alternate theory of exposure.  Specifically, he provided an Internet article regarding the history of Naval Mobile Construction Battalion Five (NMCB 5).  The article noted that in 1972 NMCB 5 became the "first alert battalion since the start of the Vietnam war to move its entire complement of personnel and equipment for a single construction effort. . . .  [T]he erection of the Nam Phong Air Base complex for the U.S. Marines in Thailand . . . ."  A review of the Veteran's service personnel records shows that he served in NMCB 5 beginning in March 1972, and that he received a letter of commendation in October 1972 for his contribution to the Battalion's receipt of the Battle Efficiency Pennant for fiscal year 1972.  In statements of record, the Veteran has specifically asserted that he served in Nam Phong.

VA's Compensation & Pension Service has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand military bases.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, subpart ii, ch. 2, sec. C, para. 10(q).  The manual sets forth specific steps that are to be followed in order to verify exposure to herbicides when a veteran with service in Thailand during the Vietnam era claims disability based on herbicide exposure.  On review of the claims folder, there is no indication that the referenced development has been accomplished.  Accordingly, a remand is required.  38 C.F.R. § 19.9 (2011).

As the matter on appeal is being remanded for additional development pertaining to herbicide exposure, the Board also finds that an addendum report should be obtained from the VA examiner who last evaluated the Veteran in September 2011, pursuant to the Board's August 2011 remand.  The September 2011 VA examiner opined, in effect, that the medical evidence was not sufficient to confirm a relationship between the Veteran's tonsil carcinoma in 2002 and herbicide exposure during service in 1971.  However, the examiner did not provide a substantive rationale for his opinion, other than to note the time that had lapsed between the reported exposure and the diagnosis of carcinoma.  The examiner also did not provide his opinion in terms of whether such a relationship was "at least as likely as not," as directed in the remand.  This needs to be clarified.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

The Board finds, further, that the Veteran should be asked to provide releases for any care providers who may possess new or additional evidence pertinent to the issue on appeal, inasmuch as the report of the September 2011 VA examination indicates that he continues to undergo periodic medical observation for his history of carcinoma.  See 38 C.F.R. § 3.159(e)(2) (2011).

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to provide medical releases for any care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  Undertake efforts to determine whether the Veteran was exposed to herbicides during service at Nam Phong, Thailand, following the procedures outlined at M21-1MR, Part IV, subpart ii, ch. 2, sec. C, para. 10(q).  All development actions must be documented in the claims file.

3.  Make arrangements to return the claims file to the VA oncologist who previously evaluated the Veteran in September 2011.  The examiner should be asked to review the claims file and prepare a supplemental report setting forth an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the carcinoma of the Veteran's left tonsil can be attributed to in-service exposure to herbicides.

For purposes of proving the requested opinion, the examiner should be asked to presume that the Veteran was exposed to herbicides.  A complete rationale for all opinions expressed should be provided.  If it the examiner's opinion that a relationship between the Veteran's carcinoma and herbicide exposure is unlikely because of the time that lapsed between the reported exposure and the diagnosis of carcinoma, the examiner should explain why such a lapse is medically significant.

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, or if the September 2011 examiner is no longer available, schedule the Veteran for another examination for purposes of obtaining the necessary information.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC).

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2011).

